DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021, 06/21/2022, 07/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, 13, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (US 2007/0180104 A1) and further in view of Guichard et al. (US 2007/0121486 A1). 
Re Claim 1, 8 & 15, Filsfils teaches a method, comprising: 
receiving, by a control device, forwarding information of a plurality of network devices in a network, (Filsfils; FIG. 1; Background Section, Summary; The forwarding of data/information in a network.) 
wherein the plurality of network devices comprises a first edge device and a second edge device; (Filsfils; FIG. 1; Background Section, Summary; A first and second edge device.) 
determining, by the control device based on forwarding information of the second edge device, information about a first network address that is reachable by the second edge device and that is outside the network; and  (Filsfils; FIG. 1; Background Section, Summary; ¶ [0037]-[0038], [0046]-[0051]; Network address information of edge devices associated with forwarding information.)  
Filsfils does not explicitly suggest estimating, by the control device based on the information of the first network address and the forwarding information of the plurality of network devices, whether one or more packets whose destination addresses are covered by the information of the first network address and that enter the network through the first edge device are able to be forwarded to the second edge device through the network.
However, in analogous art, Guichard teaches estimating, by the control device based on the information of the first network address and the forwarding information of the plurality of network devices, 
whether one or more packets whose destination addresses are covered by the information of the first network address and that enter the network through the first edge device are able to be forwarded to the second edge device through the network. (Guichard; FIG. 1-13; Summary, ¶ [0014]-[0025], [0045]-[0054], [0062]-[0074]; The embodiment(s) detail comparable methodology that detail determining based on information, whether packets associated with network addresses can center a second edge device.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils in view of Guichard to send information to edge devices in a network for the reasons of creating a system that quickly and efficiently rerouting selected type of network traffic. (Guichard Abstract) 

Re Claim 2, 9 & 16, Filsfils-Guichard discloses the method according to claim 1, wherein the forwarding information of the second edge device indicates that the second edge device forwards a packet outside of the network, and the information of the first network address is determined based on a destination internet protocol (IP) address in the forwarding information of the second edge device. (Filsfils; FIG. 1-4; Background, ¶ [0040]-[0048]; Forwarding information, various edge devices and destination IP addresses.) 

Re Claim 3, 10 & 17, Filsfils-Guichard discloses the method according to claim 1, wherein estimating, by the control device based on the information of the first network address and the forwarding information of the plurality of network devices, whether the one or more packets whose destination addresses are covered by the information of the first network address and that enter the network through the first edge device are able to be forwarded to the second edge device through the network comprises: 
determining, by the control device, an internet protocol (IP) address based on the information of the first network address; (Filsfils; FIG. 1; Background, Summary; IP addresses.) 
determining, by the control device based on the IP address and the forwarding information of the plurality of network devices, an edge device through which a packet that uses the IP address as a destination IP address is forwarded outside of the network after entering the network through the first edge device; and (Filsfils; FIG. 1-4; Background, ¶ [0040]-[0048]; Forwarding information, various edge devices and destination IP addresses.)
analyzing, by the control device, whether the determined edge device through which the packet is forwarded to the outside of the network is the second edge device. (Filsfils; FIG. 1-4; Background, ¶ [0040]-[0048]; The system determines if the address is externally related.)  

Re Claim 4, 11 & 18, Filsfils-Guichard discloses the method according to claim 1, wherein the plurality of network devices further comprises a third edge device, and the method further comprises: 
determining, by the control device based on forwarding information of the third edge device, information about a second network address that is reachable using the third edge device and that is outside the network; and (Filsfils; FIG. 1; Background Section, Summary, ¶ [0008], [0040]-[0048]; Various edge devices, network addresses, reachability and sending data outside a network.) 
estimating, by the control device based on the information of the second network address and the forwarding information of the plurality of network devices, whether a plurality of packets whose destination addresses are covered by the information of the second network address and that enter the network through the first edge device are able to be forwarded to the third edge device through the network. (Filsfils; FIG. 1-4; Background, ¶ [0040]-[0048]; Forwarding information, various edge devices and destination IP addresses.) 

Re Claim 6, 13 & 20, Filsfils-Guichard discloses the method according to claim 1, further comprising: 
when reachability is implemented between all edge devices in the network, determining, by the control device, that the network is reachable; (Filsfils; FIG. 1; Background, Summary; Determining reachability.) 
or when reachability is not implemented between at least one pair of edge devices in the network, determining, by the control device, that the network is unreachable.  


Claim(s) 5, 12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (US 2007/0180104 A1), in view of Guichard et al. (US 2007/0121486 A1) and further in view of Filsfils et al. (US 2006/0209682 A1). 
Re Claim 5, 12 & 19, Filsfils-Guichard discloses the method according to claim 1, yet does not explicitly suggest wherein: in response to the control device estimating, based on the information of the first network address and the forwarding information of the plurality of network devices, that the one or more packets whose destination addresses are covered by the information of the first network address and that enter the network through the first edge device are able to be forwarded to the second edge device through the network, the control device determines that the second edge device is reachable to the first edge device; or in response to the control device estimating, based on the information of the first network address and the forwarding information of the plurality of network devices, that the one or more packets whose destination addresses are covered by the information of the first network address and that enter the network through the first edge device cannot be forwarded to the second edge device through the network, the control device determines that the second edge device is unreachable to the first edge device.  
However, in analogous art, Filsfils teaches in response to the control device estimating, based on the information of the first network address and the forwarding information of the plurality of network devices, that the one or more packets whose destination addresses are covered by the information of the first network address and that enter the network through the first edge device are able to be forwarded to the second edge device through the network, the control device determines that the second edge device is reachable to the first edge device; 
or in response to the control device estimating, based on the information of the first network address and the forwarding information of the plurality of network devices, that the one or more packets whose destination addresses are covered by the information of the first network address and that enter the network through the first edge device cannot be forwarded to the second edge device through the network, the control device determines that the second edge device is unreachable to the first edge device. (Filsfils; FIG. 1-11; Summary, ¶ [0088]-[0094]; The embodiment(s) detail the unreachability of edge devices, packets, destination related network addresses and forwarding data.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils-Guichard in view of Filsfils to determine unreachability for the reasons of fast rerouting in a edge network. (Filsfils Abstract) 

Claim(s) 7 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (US 2007/0180104 A1), in view of Guichard et al. (US  2007/0121486 A1) and further in view of Shah et al. (US 2009/0198832 A1). 
Re Claim 7 & 14, Filsfils-Guichard discloses the method according to claim 6, yet does not explicitly suggest wherein the method further comprises: in response to the control device determining that the network is unreachable, determining, by the control device, that a fifth edge device is unreachable to a fourth edge device in the network; and locating, by the control device, incorrect forwarding information from corresponding forwarding information from the fourth edge device to the fifth edge device.  
However, in analogous art, Shah teaches wherein the method further comprises: 
in response to the control device determining that the network is unreachable, (Shah; FIG. 1; Background, ¶ [0025]; Network unreachability.) 
determining, by the control device, that a fifth edge device is unreachable to a fourth edge device in the network; and (Shah; FIG. 1; Background, ¶ [0012]-[0025], [0044]; Unreachability of edge devices in the network.) 
locating, by the control device, incorrect forwarding information from corresponding forwarding information from the fourth edge device to the fifth edge device. (Shah; FIG. 1-4; ¶ [0028]-[0034]; The error related to forwarding information in a system that contain edges.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils-Guichard in view of Shah to determine unreachability for the reasons of detecting an event on a current path in a computer network. (Shah Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443